

115 HR 4769 IH: Helping Americans Seek Treatment Act of 2018
U.S. House of Representatives
2018-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4769IN THE HOUSE OF REPRESENTATIVESJanuary 11, 2018Mr. Marino (for himself and Ms. Bass) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to increase awareness about the treatment referral routing
			 service of the Substance Abuse and Mental Health Services Administration,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Helping Americans Seek Treatment Act of 2018. 2.Treatment referral services of the Substance Abuse and Mental Health Services Administration (a)Increasing awareness about treatment referral serviceSection 501(d) of the Public Health Service Act (42 U.S.C. 290aa(d)) is amended—
 (1)in paragraph (24)(E), by striking and at the end; (2)in paragraph (25), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (26)conduct a national public awareness campaign to increase awareness about the treatment referral routing service of the Administration, including the toll-free telephone number for accessing such service and the types of information provided through such service to address substance use disorders..
 (b)Pre-Arrest referral programsPart A of title V of the Public Health Service Act is amended by inserting after section 506A of such Act (42 U.S.C. 290aa–5a) the following:
				
					506B.Pre-arrest referral programs for individuals with substance use disorders
 (a)In generalThe Secretary shall incorporate into the programs and services of the Administration, including the treatment referral routing service of the Administration, information on pre-arrest referral programs.
 (b)Pre-Arrest referral program definedThe term pre-arrest referral program means a program operated by a local law enforcement agency which permits individuals with substance use disorders to seek assistance at the law enforcement agency and provides assurances to such individuals that they will not be subject to criminal penalties related to such individual’s possession and use of controlled substances, and which may include—
 (1)the provision of information related to treatment centers for individuals with substance use disorders, including such centers which provide financial assistance to individuals who are not covered by a health insurance policy;
 (2)case management and follow-up support provided by law enforcement officers to individuals who participate in the program; and
 (3)outreach to educate individuals with substance use disorders and their families about resources and treatments options.
							.
			